HOWARD, Circuit Judge
(in additional concurrence).
I have joined in the cpurt’s disposition of these cases. I am less sure about our resolution of certain, discrete issues raised by the Rosselló appeal, and I identify those concerns here.
1. The district court did not categorize the order preventing the Commission from adjudicating the ballots. See Fed.R.Civ.P. 65(d); Ben David v. Travisono, 495 F.2d 562, 563 (1st Cir.1974). As I see it, the order might plausibly be characterized as an All Writs Act Injunction, a traditional *20injunction under Fed.R.Civ.P. 65, or a case management order. Under- the first. two possibilities; we have appellate jurisdiction under 28 U.S.C. § 1292(a)(1); under the third we do not. See Matter of City of Springfield, 818 F.2d 565, 567-68 (7th Cir.1987).
In the end, we need not decide this issue. Even if the order is properly characterized as only a case management directive, we are entitled to review it under our mandamus power. See Ramírez v. Rivera-Dueño, 861 F.2d 328, 334 (1st Cir.1988). In my view, we should do so, given the jurisdictional issue at the heart of this case, the coercive and intrusive nature of the order, the federalism and comity concerns that it raises, and the highly charged circumstances in which it was. issued. And because the question of the order’s propriety cannot be decided without an analysis of whether the Rosselló action is justicia-ble, I concur in the decision to proceed directly to the merits and to order the action dismissed.
2. Notwithstanding our statement that the district court has federal question jurisdiction over the case, we have concluded that the district court abused its discretion by asserting jurisdiction over it. I would rather we characterize the matter somewhat differently. There is no question, of course, that the district court has subject matter jurisdiction of a federal civil rights claim pleaded under 42 U.S.C. § 1983. The issue is whether the pleaded federal claim is justiciable. This question is not a matter of discretion; it is an issue of law. See Bonas v. Town of N. Smithfield, 265 F.3d 69, 73-75 (1st Cir.2001). And it is an issue of law that implicates the court’s “jurisdiction” only in the sense that justici-ability is regarded as a jurisdictional doctrine. See id.
3. Finally, citing Partido Nuevo Progresista v. Barreto Pérez, 639 F.2d 825, 827-28 (1st Cir.1980), we have emphasized that the “change of rules” claim fails because, even if there was such a change, it would result in enfranchising some voters rather than disenfranchising them. But after Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000), I cannot discount the possibility that a viable federal vote-dilution claim might lie in some circumstances where a post-election rule change has the effect of causing previously invalid ballots to be adjudicated. I do, however, think that the vote-dilution claims pleaded in this case were properly rejected because I agree with Judge Tor-ruella that, on the pleadings and the record, only one conclusion is possible: the Commission’s ruling involved only the clarification of previously unsettled law. In my view, this is not a “change in the rules” sufficient to implicate federal interests.
*21APPENDIX A
[[Image here]]